United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-590
Issued: June 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2014 appellant filed a timely appeal from a December 29, 2013 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right knee injury in
the performance of duty on March 25, 2013.
FACTUAL HISTORY
On July 1, 2013 appellant, then a 52-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that she tripped on wet pavement on March 25, 2013 and sustained an
injury to her right knee and leg. His supervisor checked a box confirming that appellant had
1

5 U.S.C. § 8101 et seq.

been injured in the performance of duty. Appellant stopped work on March 26, 2013 and
returned on April 1, 2013.
An OWCP Form CA-16, authorization for examination and/or treatment, was issued by
the employing establishment on March 26, 2013.2 Appellant was authorized to visit Providence
Hospital. A form report was attached, but the signature was illegible.
On March 26, 2013 Dr. Irina Rakhmanina, a Board-certified internist, diagnosed a
contusion of the right knee with arthritis. She noted that appellant had tripped and fallen on the
previous day, striking her right knee. On the same date, Dr. Louis Napoli, a Board-certified
radiologist, obtained x-rays of appellant’s right knee. He found that suprapatellar fullness
suggested effusion or synovial hypertrophy and stated that this was a degenerative disease.
Dr. Napoli also noted spurring and fragmentation of the patella.
In a progress report dated March 28, 2013, Dr. Edsel Gayoso, a Board-certified internist,
diagnosed appellant with a traumatic injury of the right knee. He noted that she sustained a right
knee injury on the job three days prior and experienced pain and swelling immediately thereafter.
Appellant had no prior problems with her knee. Dr. Gayoso also noted that her x-rays showed
no fracture or dislocation and degenerative joint disease changes, likely chronic. A right knee
magnetic resonance imaging (MRI) scan revealed a grade 1 to 2 sprain. Dr. Gayoso
recommended that appellant return in three months or if her symptoms worsened or failed to
improve.
In a diagnostic report dated April 1, 2013, Dr. Sara Petrillo, a Board-certified radiologist,
obtained x-rays of appellant’s right knee. She diagnosed appellant with degenerative changes of
the right knee with possible loose bodies and a small suprapatellar effusion.
On April 3, 2013 Dr. Girish Kori, a Board-certified radiologist, examined an MRI scan of
appellant’s right lower extremity. He diagnosed an elevated signal at the anterior cruciate
ligament (ACL) and recommended correlation for an ACL deficiency, as it might relate to a
grade 1 or grade 2 sprain. Dr. Kori also noted a high signal of the anterior horn lateral meniscus,
attributed to a chronic degenerative signal change or meniscal degeneration, a trace small
suprapatellar joint effusion, possible small intra-articular loose bodies, degenerative cartilaginous
loss and lateral tracking of the patella.
In a statement dated July 15, 2013, appellant requested a change in physicians from
Providence Hospital to Kaiser Permanente. She also requested a change in physicians for an
employment-related injury dated January 24, 1992 relating to her right leg, left hip and left ribs.
On August 1, 2013 Dr. Gayoso noted that appellant had returned with complaints of
recurrent right knee pain. He diagnosed right knee joint pain and referred her to an orthopedic
2

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

2

surgeon. Dr. Gayoso recommended that appellant return in three days or if her symptoms
worsened or failed to improve.
In a report dated August 6, 2013, Dr. Mychelle Shegog, a Board-certified orthopedic
surgeon, diagnosed appellant with bilateral osteoarthritis, gastroesophageal reflux disease,
chondromalacia of the patella and severe obesity. She noted that he had complained of right
knee pain for the past several weeks and that the mechanism of injury was a fall. Appellant told
Dr. Shegog that her symptoms had been recurrent, but worsening recently. On examination,
Dr. Shegog noted an antalgic gait, soft tissue tenderness over the medial joint line, trace effusion,
a reduced range of motion, a positive McMurray’s sign and a positive Lachman’s sign.
Dr. Shegog assessed appellant with internal derangement of the right knee and likely underlying
chronic degenerative joint disease. He recommended treatments of medication for pain,
exercises, orthotics and weight loss. A person with an illegible signature from the same medical
center as Dr. Shegog recommended work restrictions on October 22, 2013.
On September 6, 2013 OWCP notified appellant that it had created two separate case
files for the same injury and moved all documents under case file number xxxxxx148 into case
file number xxxxxx101.
Appellant filed a claim for compensation for leave without pay from October 28 through
November 8, 2013.
By letter dated November 29, 2013, OWCP requested that appellant submit additional
medical evidence within 30 days. Appellant did not respond.
By decision dated December 29, 2013, OWCP denied appellant’s claim for
compensation. It found that the medical evidence of record was insufficient to establish that her
right knee condition was causally related to the incident of March 25, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4 at n.5.

3

First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP accepted that the employment incident of March 25, 2013 occurred. The issue is
whether appellant’s right knee condition resulted from the March 25, 2013 employment incident.
The Board finds that she did not meet her burden of proof to establish the causal relationship
between her right knee condition and the employment incident.
On March 28, 2013 Dr. Gayoso diagnosed a traumatic injury of the right knee. He noted
that appellant had sustained a right knee injury on the job three days prior. Dr. Gayoso stated
that she had no prior problems with this area and that her x-rays showed no fracture or
dislocation and degenerative joint disease changes, likely chronic. He stated that appellant’s
7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4 at n.5.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

right knee MRI scan revealed a grade 1 to 2 sprain. Dr. Gayoso did not provide adequate
medical rationale explaining the mechanism of how her right knee condition was caused or
aggravated by tripping on wet pavement on March 25, 2013. He listed appellant’s complaint of
tripping on wet pavement and experiencing pain and swelling immediately thereafter. However,
such generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed condition.14 Lacking thorough medical rationale
on the issue of causal relationship, Dr. Gayoso’s March 28, 2013 report is of limited probative
value and insufficient to establish that she sustained an employment-related injury on
March 25, 2013.
On March 26, 2013 Dr. Rakhmanina diagnosed a contusion of the knee and arthritis of
the knee. She stated that appellant had tripped and fallen on the previous day, hitting her right
knee. Similarly, on August 6, 2013, Dr. Shegog noted that appellant had complained of right
knee pain for the past several weeks and that the mechanism of injury was a fall.
Drs. Rakhmanina and Shegog did not provide sufficient medical rationale explaining how her
conditions were caused or aggravated by tripping on wet pavement on March 25, 2013.
Dr. Rakhmanina merely repeated appellant’s allegations and Dr. Shegog neither provided a
diagnosis related to a traumatic injury nor sufficiently described the incident apart from noting a
fall.
Appellant also submitted reports from her physicians containing diagnoses and findings
on examination, but lacking any opinions on the issue of whether her condition was caused or
aggravated by the March 25, 2013 employment incident. On March 26, 2013 Dr. Napoli
examined x-rays of her right knee, finding that suprapatellar fullness suggested effusion or
synovial hypertrophy and stating that this was a degenerative disease. On April 1, 2013
Dr. Petrillo diagnosed degenerative changes of the right knee with possible loose bodies and a
small suprapatellar effusion. On April 3, 2013 Dr. Kori diagnosed an elevated signal ACL and
recommended correlation for an ACL deficiency, as it might relate to a grade 1 or grade 2 sprain.
On August 1, 2013 Dr. Gayoso diagnosed appellant with knee joint pain. The Board has held
that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.15
Appellant submitted documents that were illegibly signed, such that the author cannot be
determined. This evidence is of no probative value to establish her traumatic injury claim, as it
cannot be discerned whether a physician signed the documents.16
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a March 25, 2013 employment incident,
she has failed to meet her burden of proof to establish a claim.

14

See K.W., Docket No. 10-98 (issued September 10, 2010).

15

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

16

See Merton J. Sills, 39 ECAB 572, 575 (1988); see also Sheila A. Johnson, 46 ECAB 323, 327 (1994).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
knee condition is causally related to a March 25, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

